5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-22 are currently pending in the application.
Claim(s) 1-7, 10, 17-19 are rejected.
This action is made NON-FINAL.
Response to Amendments
The Amendment filed 12/17/2020 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final rejection mailed 06/17/2020.  
Claim Objections
Claim(s) 2-10, 12-16, 18-22 is/are objected to because of the following informalities: 
Claims 2-10, 12-16 “A saddle according to claim…” should be changed to read--The saddle according to claim…--.
Claims 18-22 “A method of claim…” should be changed to read --The method of claim...--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
elements may be arranged in overlapping orientations 
wherein said interfaces can rotate 
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3/18 recite “Kevlar ® (manufactured plastic)”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Kevlar and, accordingly, the identification/description is indefinite. The examiner suggests changing the limitation to --manufactured plastic--. 
Claim 6 recites “wherein the elements may be arranged in overlapping orientations selected from the group consisting of a vertical orientation, a diagonal orientation, or a horizontal orientation.” This renders the claim vague and indefinite because it is not readily clear how the present invention’s elements overlap. The specification and drawings fail to clarify explain how the elements overlap if they are held side-by-side to one another. 
Claim 11 recites “ wherein said interfaces can rotate and twist”. This renders the claim vague and indefinite because it is not readily clear how the present invention’s 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-7, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US20180162718A1-Herein Brander) in view of Roskies (US 6615568 previously cited).
Regarding claim 1 and 17:
Brander teaches:
A saddle comprising / a method for using a saddle comprising the steps: (Figures and Abstract)
a seat and / providing a seat (Figures 4 and 5, Reference 40)
one or more interfaces / and one or more interfaces, (Figures 1-3, References 16, 12, 14, para0058-0064)
wherein said interfaces are positioned underneath said seat to distribute the weight of a rider sitting in said seat more evenly along the entire length of said seat /
said interfaces are constructed with one or more elements with / wherein said interfaces care constructed with one or more elements (Figures 1-2, References 16) 
a line of contact positioned down along said elements / with a line of contact positioned down along said elements for when seat comes into contact with said elements on each side; (Figure 1, 3, Reference 32, para0059)
said elements are assembled from one or more rigid support materials that are held in planar relation to one another when static, but when contact from said seat is made with said elements, each element can be caused to tip out of plane about said line of contact, independent of its neighbor, until moment forces are balanced when the length of the element lays against the supporting surface and comes to momentary rest / wherein said elements are assembled from one or more rigid materials that are held in planar relation to one another when static, but when contact from said seat is made with said elements, each element can be caused to tip out of plane about the midline area of contact, independent of its neighbor, until moment forces are balanced when the length of the element lays against said supporting surface and comes to momentary rest; (para0017, the reference teaches that the elements 16 are assembled from rigid materials but are sufficiently flexible to move between a first position when the saddle is not in use and the elements are at rest, to a second position when the user uses the saddle and the elements are caused to tip out of a plane of the line of contact 32)
wherein said interfaces can tip and twist; and wherein said elements in said interfaces provide said rigid support materials for protecting said supporting surface. / and wherein said elements in said interface provide said rigid material for protecting said supporting surface. (para0017, 0021)
For claim 17:
wherein the elements may be of one or more materials of a various shapes selected from the group consisting of rods, tubes, fingers, or plates; (Figures 1-3, see how the elements are of a plate shape)
wherein said seat may be selected from the group consisting of chassis, equine saddle, saddle tree, treeless saddle, Australian saddle, English saddle, or western saddle; (The reference teaches that the seat is a treeless saddle, para0043, para0087)
Brander doesn’t teach:

said interfaces provides a passively morphing surface that has the ability to reshape and twist to match a supporting surface / wherein said interfaces provides a passively morphing surface that has the ability to reshape and twist to match and protect a supporting surface;
Roskies teaches:
A saddle (Figure 1, Abstract) comprising: 
a seat (Figure 1, Reference 12)
and one or more interfaces (Figure 1, Reference 10)
said interfaces provides a passively morphing surface (Figure 2A-2B, Reference 16, see how 16 conforms to the horses back (1))
that has the ability to reshape and twist to match a supporting surface (column 4, lines 31-35)

Regarding claim 2:
Brander as modified by Roskies teaches claim 1. Brander further teaches:
wherein said seat may be selected from the group consisting of chassis, equine saddle, saddle tree, treeless saddle, Australian saddle, English saddle, or western saddle; (The reference teaches that the seat is a treeless saddle, para0043, para0087)
Regarding claim 3/18:
Brander as modified by Roskies teaches claim 1/17. Brander further teaches:
wherein the elements may be of one or more rigid materials selected from the group consisting of carbon fiber, reinforced plastic, Kevlar ® (manufactured plastic), steel, aluminum, ceramic, glass, plastic, steel, metal alloy or wood. (Para0021)
Regarding claim 4:
Brander as modified by Roskies teaches claim 1. Brander further teaches:
wherein the elements may be of one or more materials of a various shapes selected from the group consisting of rods, tubes, fingers, or plates; (Figures 1-3, see how the elements are of a plate shape)
Regarding claim 5:

wherein the elements may be arranged in one or more orientations selected from the group consisting of a vertical orientation or a diagonal orientation, but not a horizontal orientation. (Figures 1-3, Reference 16, the elements are arranged in a vertical orientation)
Regarding claim 6:
Brander as modified by Roskies teaches claim 1. Brander further teaches:
wherein the elements may be arranged in overlapping orientations selected from the group consisting of a vertical orientation, a diagonal orientation, or a horizontal orientation. (see 112b above, Reference 16, the elements are arranged in a vertical orientation)
Regarding claim 7/19:
Brander as modified by Roskies teaches claim 1/17. Brander further teaches:
wherein the elements may be held in planar relation to each other by a variety of methods selected from the group consisting of encasement, pinning along a midline area, nesting in flexible materials, injection molding an assemblage, ball & socket, attached to an axle, snap & fit, or even partially cut from a whole sheet. (para0059, the elements are held in planar relation to each other via pinning along a midline area (32))
Regarding claim 10:
Brander as modified by Roskies teaches claim 1. Brander further teaches:
wherein said seat is connected to said line of contact of said interface on each side of supporting surface. (Figure 4 and 5, see how the seat 40 is connected to said line of contact (32) of the interface (16) on each side (12,14) of the saddle. 
Brander doesn’t teach but Roskies teaches:
wherein said seat is connected to interface on each side of supporting surface. (Figures 2A and 2B, see how the seat (12) is connected to the interface 10 on each side of supporting surface (horse’s back). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the saddle of Brander such that the seat is connected to the interface on each side of the supporting surface as taught by Roskies to imprint a relief pattern that will more effectively distribute the total downward weight of the rider and saddle on the horse’s back thereby improving the horse’s comfort. 
Allowable Subject Matter
	Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s arguments, see pages 26-42, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brader for claims 1-10, 17-22 above. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642